Citation Nr: 1624328	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 until November 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2011 substantive appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  In a June 2015 written statement, the Veteran's representative withdrew the hearing request on behalf of the Veteran, and requested that the claim be decided on the evidence of record.  Thus, the Veteran's hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, a remand is required so that the AOJ may consider newly received evidence in the first instance and issue a supplemental statement of the case.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  

Here, in June 2015, following the August 2011 statement of the case, the Veteran's representative submitted additional medical evidence along with a waiver of initial AOJ consideration of the additional evidence submitted.  In the May 2016 Appellate Brief, however, the Veteran's representative withdrew that waiver, and specifically requested that the Board remand the matter to allow the AOJ to consider the additional medical evidence in the first instance.  Thus, a remand for initial consideration by the AOJ and issuance of a supplemental statement of the case is necessary.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record, including all evidence received since the August 2011 statement of the case, and then, readjudicate the issues on appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

